DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qi Zhao [64129] on 3/12/2021.
The application has been amended as follows:
1. (Currently Amended) A light emitting module comprising:
	a light guide plate having a first main surface and a second main surface opposite to the first main surface;
	a plurality of light source members disposed on a second main surface side, each of the plurality of light source members comprising
		a light emitting element that has a main light emitting surface, an electrode formation surface located opposite to the main light emitting surface, and a side surface between the main light emitting surface and the electrode formation surface, and
		a wavelength conversion member directly covering the main light emitting surface and the side surface of the light emitting element;

	a sealing member covering the plurality of light source members and the second main surface of the light guide plate,
	wherein the light guide plate has a plurality of first recesses located at the second main surface, and each of the plurality of light source members is disposed such that at least a part of the side surface of the light emitting element is located in the corresponding first recess in a cross-sectional view, and
	wherein the joint member is disposed between a bottom surface of the first recess and the wavelength conversion member and also between a side surface of the first recess and the wavelength conversion member, and
	wherein the joint member is further disposed so as to cover a part of the second main surface of the light guide plate.

10. (Cancelled).

13. (Currently Amended) A light emitting module comprising:
	a light guide plate having a first main surface and a second main surface opposite to the first main surface;
	a plurality of light source members disposed on a second main surface side, each of the plurality of light source members comprising
		a light emitting element that has a main light emitting surface, an electrode formation surface located opposite to the main light emitting surface, and a side surface between the main light emitting surface and the electrode formation surface, and comprises electrodes formed on the electrode formation surface of the light emitting element, and
		a wavelength conversion member covering the main light emitting surface and the side surface of the light emitting element;
	a sealing member covering the plurality of light source members and the second main surface of the light guide plate; and
	a joint member joining the wavelength conversion member and the light guide plate; 
	a second metal layer electrically connected to the electrodes and disposed over the sealing member,
	wherein the light guide plate has a plurality of first recesses located at the second main surface, and each of the plurality of light source members is disposed such that at least a part of 
	wherein the sealing member further covers electrodes formed on the electrode formation surface of the light emitting element and the wavelength conversion member,
	wherein the joint member is disposed between a bottom surface of the first recess and the wavelength conversion member and also between a side surface of the first recess and the wavelength conversion member, and
	wherein the joint member is further disposed so as to cover a part of the second main surface of the light guide plate.

15. (Cancelled).


 Allowable Subject Matter
Claims 1-9, 11-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 and 13 recite, inter alia, a light emitting module comprising a light guide plate with recesses for light sources and a sealing member and “a joint member joining the wavelength conversion member and the light guide plate”, “wherein the joint member is disposed between a bottom surface of the first recess and the wavelength conversion member and also between a side surface of the first recess and the wavelength conversion member, and wherein the joint member is further disposed so as to cover a part of the second main surface of the light guide plate.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Cho (US 2018/0335559 A1) discloses a light guide plate with recesses, plurality of light sources, and a sealing member. Prior art reference Tamaki (US 2017/0054062 A1) discloses a wavelength conversion member directly in contact with and Shani (US 2010/0220484 A1) discloses a joint member filling a space between a light source and the walls of the recess of a light guide plate. However, the prior art references, separately and combined, do not teach that the joint member also is on the second surface of the light guide plate.
Claims 2-9, 11-12, 14 are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875